Citation Nr: 1129003	
Decision Date: 08/05/11    Archive Date: 08/11/11

DOCKET NO.  05-01 401	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial rating higher than 10 percent for degenerative disc disease of the lumbar spine before May 27, 2005, and higher than 20 percent thereafter.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran and J.F.


ATTORNEY FOR THE BOARD

Cheryl E. Handy, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from September 1967 to May 1971.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in August 2003 of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which granted service connection for degenerative disc disease of the lumbar spine and assigned a 10 percent disability rating, effective as of the date of claim in July 2000.  A subsequent rating decision in June 2006 granted an increased disability rating of 20 percent, effect as of May 27, 2005.  The Veteran continued his appeal and both assigned ratings are considered herein. 

In November, 2010, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is in the Veteran's file.

This matter was previously before the Board in Mach 2011, when it was remanded for further development.  As the requested development has been completed, no further action to ensure compliance with the remand directive is required.  Stegall v. West, 11 Vet. App. 268 (1998).
 
The opinion of the VA examiner in April 2011 raises the claims of service connection for injuries to the Veteran's hands and shoulders due to falls resulting from service-connected disabilities, which are referred to the RO for appropriate action.  









FINDINGS OF FACT

1. Before May 27, 2005, the disability of the lumbar spine was manifested by slight limitation of motion, flexion to 70 degrees, a combined range of motion greater than 120 degrees without: muscle spasm or guarding severe enough to result in altered gait or spinal contour, or moderate sciatica, or neurologic manifestations, or objective neurological abnormality, or incapacitating episodes having a total duration of at least two weeks, but less than four weeks during a 12-month period.

2. From May 27, 2005, the disability of the lumbar spine has been manifested by flexion greater than 30 degrees of flexion without favorable ankylosis of the thoracolumbar spine or incapacitating episodes having a total duration of at least four weeks, but less than six weeks during a 12-month period. 


CONCLUSION OF LAW

The criteria for an initial disability rating higher 10 percent before May 27, 2005, and a rating higher than 20 percent thereafter have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5293 (prior to September 23, 2002), Diagnostic Codes 5292, 5293, 5295 (prior to September 26, 2003), and Diagnostic Code 5242 (effective September 26, 2003, and currently).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  





Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  

Also, the VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In a claim for increase, the VCAA notice requirements are the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (interpreting 38 U.S.C.A. § 5103(a) as requiring generic claim-specific notice and rejecting Veteran-specific notice as to effect on daily life and as to the assigned or a cross-referenced Diagnostic Code under which the disability is rated).  

The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO provided pre-adjudication VCAA notice by letters, dated in January 2001, November 2001, and February 2002, on the underlying lcaim of service connection. Where, as here, service connection has been granted and the initial disability rating has been assigned, the claim of service connection has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice was intended to serve has been fulfilled.  

Furthermore, once a claim for service connection has been substantiated, the filing of a notice of disagreement with the RO's decision regarding the rating of the disability does not trigger additional 38 U.S.C.A. § 5103(a) notice.  Therefore, further VCAA notice under 38 U.S.C.A. § 5103(a) and § 3.159(b)(1) is no longer applicable.  Goodwin v. Peake, 22 Vet. App. 128 (2008).

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The RO has obtained the service treatment records as well as VA and private medical records.  The Veteran has not identified any additional pertinent records for the RO to obtain on his behalf.  

The Veteran was afforded VA examinations in January 2001, in August 2004, in October 2007, and in April 2011.  The VA examination reports contain sufficiently findings and pertinent history so that the Board's decision is a fully informed one.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Rating Principles 

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155.





Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505, 510 (2007).  Here, the RO assigned staged ratings for the Veteran's lumbosacral spine disability.  After reviewing all of the evidence of record, the Board will not disturb the assigned ratings.

Rating Spinal Disabilities

The Veteran's claim of service connection were granted effective in July 2000.  The rating criteria pertaining to evaluating disabilities of the spine were revised, effective September 23, 2002, and again effective September 26, 2003.  When the rating criteria are amended during the course of the appeal, the Board considers both the old and the current schedular criteria because, should an increased rating be warranted under the revised criteria, that award may not be made effective before the effective date of the change. VAOPGCPREC 3- 2000 (The Board should apply the amended regulation to rate the disability for periods from and after the effective date of the amendment.  The Board should apply the prior version of the regulation to rate the disability for any period preceding the effective date of the amendment).

Prior to September 23, 2002, degenerative disc disease is rated as intervertebral disc syndrome under Diagnostic Code 5293. Under Diagnostic Code 5293, the criteria for a 10 percent rating are mild symptoms compatible with sciatic neuropathy. The criteria for a 20 percent rating are moderate symptoms compatible with sciatic neuropathy with recurring attacks.  




Other potentially applicable Diagnostic Codes are Diagnostic Codes 5292 (limitation of motion of the lumbar spine) and 5295 (lumbosacral strain).

Under Diagnostic Code 5292, the criterion for a 10 percent rating is slight limitation of motion of the lumbar spine. The criterion for a 20 percent rating is moderate limitation of motion of the lumbar spine. 

Under the rating criteria for Diagnostic Code 5295, the criterion for a 10 percent rating is characteristic pain on motion. The criteria for a 20 percent are muscle spasm on extreme forward bending and unilateral loss of lateral spine motion in a standing position. 

Criteria before September 2003 (Interim)

Effective in September 2002, Diagnostic Code 5293, intervertebral disc syndrome, was revised. Under the interim Diagnostic Code 5293 intervertebral disc syndrome is to be rated based either on the total duration of incapacitating episodes over the past 12 months or by combining the separate ratings for chronic orthopedic (Diagnostic Codes 5292 and 5295 as previously outlined) and neurologic manifestations (Diagnostic Code 8520), whichever method results in the higher rating.

The criteria for a 10 percent rating for intervertebral disc syndrome based on incapacitating episodes are incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months. The criteria for a 20 percent rating on incapacitating episodes are incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months. The criteria for a 40 percent rating on incapacitating episodes are incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.

An incapacitating episode is a defined as a period of acute signs and symptoms that requires bed rest prescribed by a physician and treatment by a physician.

Under Diagnostic 8520, the criteria for a 10 percent rating for neurologic manifestations are mild incomplete paralysis of the sciatic nerve). The criteria for the next higher rating, 20 percent, require moderate incomplete paralysis.

There was no change in the rating criteria for Diagnostic Code 5292 (limitation of motion of the lumbar spine) or and Diagnostic Code 5295 (lumbosacral strain).

Criteria from September 2003 and Currently (New)

Effective September 26, 2003, the rating criteria applicable to diseases and injuries of the spine under 38 C.F.R. § 4.71a were amended.

Effective from September 26, 2003, a Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes replaced Diagnostic Code 5293 and Diagnostic Code 5293 was renumbered as Diagnostic Code 5243. There was no change in the criteria for rating on the basis of incapacitating episodes.

Under Diagnostic Code 5243, the disability may also be rated under the General Rating Formula for Diseases and Injuries of the Spine and a single rating is assigned under the method resulting in the higher rating.

A General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula) replaced the criteria of Diagnostic Codes 5292 and 5295. Diagnostic Code 5295 was renumbered as Diagnostic Code 5237. Diagnostic Code 5292 was eliminated.

Under the General Rating Formula, which covers limitation of motion and lumbar strain, the criteria for a 20 percent rating based on orthopedic manifestations are forward flexion of the thoracolumar spine greater than 30 degrees but not greater than 60 degrees, or the combined range of motion of the thoracolumar spine not greater than 120 degrees (the maximum combined range of motion being 240 degrees), or muscle spasm or guarding severe enough to result in abnormal gait or abnormal spinal contour. 

The criteria for a 40 percent rating are forward flexion of the thoracolumbar spine to 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine.

Also, under the General Rating Formula, a separate rating could be assigned for objective neurologic abnormalities.

For neurological symptoms, there was no change in the criteria under Diagnostic Code 8520 for incomplete paralysis of the sciatic nerve. Under Diagnostic Code 8520, the criteria for a 10 percent rating for neurologic manifestations are mild incomplete paralysis of the sciatic nerve. The criteria for the next higher rating, 20 percent, require moderate incomplete paralysis.

In determining the degree of limitation of motion, the provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 must be considered.  DeLuca v. Brown, 8 Vet. App. 202 (1995).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  38 C.F.R. § 4.45. 




Facts

The Veteran is service-connected for a lumbar spine disability with a 10 percent rating before May 25, 2005, and a 20 percent rating from May 27, 2005.

On VA examination in January 2001 the Veteran complained of morning stiffness and pain relieved with stretching exercises.  He stated that his back problems were exacerbated by prolonged sitting, driving, running, ladder climbing, and occasionally even things as minor as sneezing.  There was little or no affect on his job because it was supervisory in nature and mainly sedentary.  On physical examination there was no sign of pain on motion and he walked without a limp.  There was no evidence of muscle wasting, atrophy, clubbing, effusion, swelling, or cyanosis of the extremities.  Forward flexion was to 90 degrees with discomfort.  Extension was to 30 degrees with pain at 20 degrees, lateral flexion to 30 degrees bilaterally with discomfort, and lateral rotation to 35 degrees bilaterally with discomfort.  X-rays showed normal alignment and normal vertebral bodies and intervertebral discs with the exception of marked narrowing at L5-S1.  

On VA examination in August 2004 the Veteran complained of pain.  He did not use a cane, crutches, or a back brace, and could walk on level ground for up to half an hour.  He was independent with the usual daily activities and he denied any bowel or bladder dysfunction.  His back pain was aggravated by prolonged standing, walking, and bending, and relieved by resting and relaxing.  His work had not been affected by his low back pain and he had lost only about two days of sick leave in the past four months.  On physical examination his gait was stable and there were no signs of abnormal curvature, muscle spasms, or tenderness to palpation.  There were no neurological abnormalities, muscular atrophy, or loss of sensation.  Forward flexion was to 90 degrees, extension to 30 degree, lateral flexion to 30 degrees bilaterally, and lateral rotation to 30 degrees bilaterally, all without evidence of pain or muscle spasm.  There was no sign of discomfort or limitation of function with repetitive motion.  The examiner estimated that flare-ups would not result in any limitation of function.  

In August 2004, a MRI of the lumbar spine showed foraminal stenosis and degenerative changes.

In a statement in June 2005, the Veteran stated that he was under increased limitations at work due to his low back disability, because he was unable to climb stairs or perform any heavy lifting.  

On VA examination in April 2006, the Veteran complained stated that he used a back brace.  He described increased pain with sitting for long periods.  Other symptoms included stiffness, weakness, decreased mobility, and lack of endurance during a flare-up.  He could only stand for 20 to 30 minutes with moderate discomfort to his lower back.  He had not lost any days of work due to incapacitation in the past year, but he did state that this low back problem affected both his work and his daily activities.  On physical examination, his posture and gait were normal, but he used a cane due to spasms.  There was no abnormal curvature of the spine.  Flexion was to 70 degrees with pain at 60 degrees, extension was to 30 degrees, lateral flexion to 30 degrees bilaterally, and lateral rotation to 30 degrees bilaterally with evidence of pain.  There was no additional loss of motion due to pain, fatigue, weakness, or lack of endurance.  

In a statement in April 2007, the Veteran stated that he had quit working due in part to extremely painful sporadic back spasms and radiating pain to his legs when sitting, bending, lifting, stooping, and walking.  

The records shows that the Veteran was awarded Social Security Disability benefits in March 2007 based on degenerative lumbar disc disease with bilateral radiculopathy, diabetes mellitus, and diabetic polyneuropathy which caused more than minimal limitations on his ability to perform basic work activities.  The assigned onset date was September 29, 2006.

On VA examination in October 2007, the Veteran described back pain aggravated by bending, stooping, and prolonged sitting with radiation of pain, numbness, and tingling of the lower extremities.  

The Veteran stated that he had not been hospitalized in the last year, but he did use a back brace and he was on pain medication.  On physical examination, he walked with an antalgic gait, using a cane, but his posture was erect without any list. Forward flexion was to 60 degrees with pain on repetitive motion, extension was to 15 degrees, lateral flexion to 25 degree, bilaterally, and lateral rotation to 25 degrees bilaterally.  The examiner estimated an additional function limitation of motion of his lumbosacral spine to 60 degrees of forward flexion during repetitive use or flare-up.  

On VA examination in April 2011, the Veteran complained of lower back pain.  The Veteran gave a history of fatigue, decreased motion, stiffness, weakness, and spasm.  He used both a cane and a walker and was unable to walk more than a few yards.   On physical examination, his gait and spinal contours were normal and there was no spasm, atrophy, or guarding, of the lumbar spine.  However, there was pain on motion.  Flexion was to 50 degrees, extension to 15 degrees, lateral flexion to 30 degrees bilaterally, lateral rotation to 30 degrees bilaterally, all with objective evidence of pain, but no additional limitation of motion with repetitive motion testing.  The examiner also noted tenderness on both the lower back and the right and left paraspinal muscles with some spasm but no rigidity, swelling, or ankylosis.  The pain and radiculopathy had some negative effects on activities of daily living.  

In response to a specific question posed on remand, the examiner offered the opinion that the Veteran's low back problem with decreased mobility and radiculopathy in the lower extremities more likely than not contributed to his recent falls, though his morbid obesity, weakness, and tiredness due to uncontrolled diabetes mellitus and renal insufficiency also played a role. 

Analysis

Service connection is in effect for peripheral neuropathy of the right and left legs (previously rated as radiculopathy of the right and left legs), and that the symptoms of such disability are rated under the same Diagnostic Code 8520, based on the resulting functional impairment.  Therefore, the symptoms, some of which are shown by nerve conduction testing to be the result of radiculopathy due to the lumbar spine disability will not be addressed herein.

In addition, inasmuch as the record contains no evidence of physician-prescribed bed rest for the Veteran's lumbar spine disability, no incapacitating episodes as defined in the rating criteria for IVDS under Diagnostic Code 5243 (formerly Diagnostic Code 5293) have been shown.  

Prior to May 27, 2005

The evidence set forth above shows that, prior to May 27, 2005, the Veteran's lumbar spine disability was manifested by range of motion limited by pain to 70 degrees flexion or greater with degenerative changes shown on diagnostic imaging but no associated neurological symptoms.  This was consistent with slight limitation of motion for which a 10 percent disability rating was afforded under the prior Diagnostic Code 5292.  Limitation of motion to 60 degrees or less of flexion, combined range of motion of the thoracolumbar spine of less than 120 degrees (either calculation being consistent with the 20 percent disability rating for moderate limitation of motion under prior Diagnostic Code 5292), or muscle spasm or guarding severe enough to result in an abnormal gait or spinal contour was not demonstrated.  

Under the rating criteria for Diagnostic Code 5293 (prior to September 23, 2002), the Veteran's symptoms did not warrant a disability rating higher than the 10 percent assigned.  Rather, he manifested back pain and stiffness with some limitation of motion, but did not manifest symptoms compatible with sciatic neuropathy, let alone the moderate symptoms indicative of recurring attacks required for a 20 percent disability rating under the Diagnostic Code.  

In addition, taking into consideration the rating criteria under prior Diagnostic Code 5295, the Veteran's disability picture is one of characteristic pain on motion, warranting a 10 percent disability rating, rather than muscle spasm on extreme forward bending or unilateral loss of lateral spinal motion in a standing position, which would have merited a 20 percent disability rating.  

In summary, the assigned 10 percent disability rating was appropriate under all three sets of rating criteria, prior to September 2002, from September 2002 through September 2003, and since September 2003.



Since May 27, 2005

The evidence set forth above, specifically the findings of the June 2005 VA examination, show that after May 27, 2005, the Veteran demonstrated decreased range of motion to 60 degrees of flexion prior to the onset of pain.  At the examination, the combined range of motion of the lumbar spine was greater than 120 degrees and there was no muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour, although the Veteran had begun to use a cane for ambulation.  

More severe limitation of motion, such as to 30 degrees or less, or even favorable ankylosis of the thoracolumbar spine, has not been shown or approximated.  Therefore, a rating higher than 40 percent is not warranted under Diagnostic Code 5242, even when the provisions of 38 C.F.R. § 4.7 are considered.

Extraschedular Consideration 

Although the Board is precluded by regulation from assigning extraschedular ratings under 38 C.F.R. § 3.321(b)(1) in the first instance, the Board is not precluded from considering whether the case should be referred to the Director of VA's Compensation and Pension Service.

The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular rating for a service-connected disability is inadequate.  There must be a comparison between the level of severity and symptomatology of the service-connected disability with the established criteria.

If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

Here, the rating criteria reasonably describe the Veteran's disability levels and symptomatology with respect to the limited range of motion and difficulty standing, and provide for higher ratings for more severe symptoms.  Notably, among the symptoms the Veteran attributes to his lumbar spine disability are radiculopathy and repeated falls; as noted above, radiculopathy is rated separately in conjunction with peripheral neuropathy, and the injuries incurred as a result of the repeated falls are referred to the RO for appropriate action.  In addition, the compound effect of the Veteran's service-connected disabilities has impacted his ability to work, and such has been addressed in the award of total disability rating based on individual unemployability due to service-connected disabilities.  As the disability pictures relate to the Veteran's lumbar spine disability are contemplated by the Rating Schedule, the assigned schedular staged ratings are, therefore, adequate.  Consequently, referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1).


ORDER

An initial disability rating higher than 10 percent for degenerative disc disease of the lumbar spine before May 27, 2005, and higher than 20 percent thereafter is denied.



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


